DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the specification, the objection to the specification, as presented in the Office Action mailed April 6, 2022 has been withdrawn.
In view of the amendment to the claims and specification, the objection to the drawing has been withdrawn.
In view of the amendment to the claims, the rejections of claims 1 and 2 under 35 U.S.C. 112a and 112b as presented in the Office Action mailed April 6, 2022 have been withdrawn.
Claims 1, 9 and 10 are currently pending and rejected.

Specification
The amendment filed July 4, 2022  is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
As this application is a 371 national stage entry of PCT/IB17/53465, it is noted that portions of the amendment filed on July 4, 2022 to the specification is not seen to be supported by the international PCT filing, as indicated below (see the clean copy filed July 4, 2022).   
On page 8, paragraph 23, the amendment to the specification recites, “A divergent lens produced a divergent cone ultrasound propagation, which avoids the destruction and ablation of food tissue.”  The original disclosure is not seen to clearly support that the convex lens produces “a divergent cone” and “avoids the destruction and ablation of food tissue.”  Additionally, paragraph 8 on page 8 recites, “induces a maturation or cook through the distension of fibers within the food tissue with a modification of the structural proteins.”  The original disclosure is not seen to support these portions of the specification.  The original disclosure does not refer to maturation or cook through distension of fibers…with a modification of the structural proteins.”  
As there can be variability in the type of ultrasonic wave that has been produced by the convex lens, and as the destruction or ablation of food tissue can also have been a function of the intensity of the ultrasonic waves, it is not seen that the above limitations would have been inherent to the originally disclosed subject matter.
On page 11, the amendment to the specification (see the clean copy filed July 4, 2022) recites, 
“The vacuum state takes off the gas presence into the liquid. This operation allows a new stage of power feeding to the transducers with improved efficiency, that is with less growth increase of liquid temperature, because the gas dissolved in the liquid increases the power loss between ultrasonic transducers and food containers. During the process of vacuum, the circulation pump is put in a mode to decrease the liquid temperature.  The stages of vacuum, circulation of the liquid and the power to the ultrasonic transducers may be repeat with a different pattern of this example, in relationship of type and quantity of food into the the tank and the amount of maturation level programmed.”


This amendment was introduced in the preliminary amendment filed December 13, 2018, and is not seen to be clearly supported by the original disclosure.
The above amendments are seen to be new matter as they are not supported by the PCT Application, PCT/IB17/53465, filed on June 12, 2017.  (see MPEP 1878.02, 1893.01a2, a3; 608.04b).  
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: The amendment to the specification filed July 4,2022 refers to “[Fig 54 (53)]” see the last line on page 10 of the clean copy.  It appears that this should refer to “Fig 5.”  
Appropriate correction is required.


Drawings
The drawings were received on December 13 2018.  These drawings are not seen to be acceptable because they contain new matter.  Specifically, the drawings introduce Figure 9, which is not supported in the PCT application PCT/IB17/53465, from which this case is a 371 of.  Applicant’s remarks on July 4, 2022 indicate that figure 9 has been canceled, however:

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 6, reference character “66” cannot be found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation, “according to ultrasound transducer.”  (see lines 20-21).  It appears that this should recite, “according to said ultrasound transducer.”
Claim 9 recites, “wherein said temperature of said liquid in said area of emission is determined by said ultrasound transducer, said air suction pump, said circulation pump and said heating element.”  
Claim 10 recites, “wherein said temperature of said liquid in said area of emission is determined by said ultrasound transducer, said air suction pump, said circulation pump and said another ultrasound transducer.”  
Claim 1, from which claims 9 and 10 depend already recites, “wherein a temperature of said liquid in said area of emission is determined by said divergent ultrasound waves through said liquid in said area of emission according to ultrasound transducer, said air suction pump and said circulation pump.”  
It appears that claim 9 is intending to further limit, “said temperature of said liquid in said area of emission” to be determined by “said ultrasound transducer, said air suction pump, said circulation pump” and additionally, said heating element.  Thus, claim 9 should be amended to recite, “and additionally said heating element.”
It appears that claim 10 is intending to further limit, “said temperature of said liquid in said area of emission” to be determined by “said ultrasound transducer, said air suction pump, said circulation pump” and additionally, said another transducer.  Thus, claim 10 should be amended to recite, “and additionally said another ultrasound transducer.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “wherein a temperature of said liquid in said area of emission is determined by said divergent ultrasound waves through said liquid in said area of emission according to ultrasound transducer, said air suction pump and said circulation pump.”  Claim 9 recites, “wherein said temperature of said liquid in said area of emission is determined by said ultrasound transducer, said air suction pump, said circulation pump and said heating element.”  Claim 10 recites, “wherein said temperature of said liquid in said area of emission is determined by said ultrasound transducer, said air suction pump, said circulation pump, and said another ultrasound transducer.”  
The above limitations appear to indicate that the temperature is determined by the ultrasound transducers, air suction pump, circulation pump and heating element.  However, at page 11, lines 4-15 (of the originally filed WIPO specification), it appears that the air suction, water pump,  ultrasound and heating element are controlled in order to keep the temperature at a particular level, and are not used to determine a particular temperature.  Therefore, the above claim limitation is seen to be new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (US 2980537) in view of Simjian (US 2880663) Sliwa (US 20160317842), Miyake (JP 2009165586) and Seliger (US 4353928) and in further view of Magard (WO 9218011), Bates (US 20120225172) and Uchino (JP 2008307506) and as further evidenced by Berman (US 20050061355), Rusczyk (US 6328828) and Kanai (JP2003047395 already of record).  
Regarding claim 1, Hagen teaches a process for maturation of food (see page 1, column 1, lines 15-23; column 1, lines 26-27 - “tenderness if aged for a certain period of time”) comprising the step of filling a tank with a liquid (see column 5, lines 18-19 - where being “immersed in a liquid” obviously reads on filling a tank with a liquid).
Hagen teaches inserting food into a container impermeable to liquid (see column 5, lines 9-17 - “bag” “fluid impervious material”).  The teaching of a synthetic, resinous bag by Hagen would have suggested to one having ordinary skill in the art that the container would have been a fluid impermeable plastic container.  Hagen further teaches the presence of ultrasound transducers (column 3,  lines 11-12 - “ultrasonic frequencies”; column 4, line 9 “transducer or transducers”; column 5, lines 19-20) that act on the packaged food and therefore suggests that the container would have been permeable to ultrasound waves.  The ultrasound transducer would also have had an area of emission.
Hagen further teaches placing the container within an area of emission of the ultrasound transducer, because the container comprising the food has been immersed in a liquid having the transducer that introduces vibrational waves for transmission to the meat (see column 5, lines 18-33).  
Hagen also teaches emitting ultrasound waves to the area of emission so as to administer kinetic energy to the food (see column 3, lines 3-18 which discloses ultrasonic vibrational sound waves; column 5, lines 20-33; column 5, lines 34-46; column 6, lines 27-40).   
Regarding the step of administering “thermal energy to the food,” Hagen teaches that the transducers can output heat that can be absorbed by the liquid (column 5, lines 47-55) but that sufficiently high temperatures can undesirably affect the meat (column 5, lines 50-55).  Thus, Hagen further teaches administering thermal energy to the food.
Regarding the container being “a plastic container” it is noted that Hagen is seen to suggest a plastic container.  If it could have been construed that Hagen was not specific in this regard, then it is noted that Simjian teaches using ultrasonic waves for also tenderizing foods (see column 1, lines 10-16, lines 42-43) where the foods can be enclosed in a plastic sheet so as to prevent contact between the external liquid and the food (see column 2, lines 62-66 - “sealed wrapper” “plastic sheeting”).  Simjian also immerses the wrapped food into a liquid through which ultrasonic wave energy (transducer elements 26) is transmitted (see the figures and column 1, lines 32-35).  As Hagen is seen to suggest to one having ordinary skill in the art that the bag can be a plastic bag, it would have been obvious to one having ordinary skill in the art, in view of Simjian’s teachings to modify Hagen and to use plastic as the bag material for immersion of a package into a liquid with subsequent exposure to ultrasonic waves, because Simjian teaches that the plastic can prevent direct contact between the immersion liquid and the food.  
Claim 1 differs from the above combination in specifically reciting, “coupling an ultrasound transducer to a convex divergent lens, said ultrasound transducer having an area of emission past said convex divergent lens and into said liquid.” 
It is initially noted that Hagen already teaches using ultrasound transducers, as discussed above.  Sliwa also teaches that an ultrasonic lens (figure 1, 2, item 14) coupled to an ultrasonic transducer (figure 1, item 12) where providing a convex lens can facilitate providing the desired direction of ultrasonic energy, and where the convex lens can provide multiple directions of ultrasonic energy propagation, thus reading on a convex divergent lens(paragraph 56 - “in at least one direction” “in at least two directions which may or may not overlap”; paragraph 60, 61).  Furthermore, Miyake teaches ultrasonic transducers (paragraph 31 of the machine translation: “ultrasonic transducer 93”) comprising a lens that has a convex shape for the purpose of widening the range of the ultrasonic irradiation (see paragraph 54 of the machine translation).  Miyake thus teaches a divergent convex lens used for distributing ultrasonic energy to a food product that is immersed into a liquid (see paragraph 19 of the machine translation).
To thus modify Hagen who already teaches using ultrasonic transducers, and to thus couple a convex divergent lens to the ultrasonic transducer in an area of emission of the ultrasound transducers would thus have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite distribution of the ultrasound waves so as to provide the desired direction of ultrasonic energy for tenderizing the meat.  Such a modification would have been advantageous for providing additional coverage using ultrasonic transducers commensurate with the shape and size of the packaged food, for instance.  In view of Sliwa and Miyake, the combination thus teaches that the ultrasound waves would have been emitted past the convex metal lens and into the liquid for providing the requisite ultrasound waves to be emitted toward the product.
Claim 1 differs from the above combination in specifically reciting, “placing said tank in a vacuum state with an air suction pump” and “circulating said liquid through said tank with a circulation pump,” and “wherein a temperature of said liquid in said area of emission is determined by said divergent ultrasound waves through said liquid in said area of emission, according to ultrasound transducer, said air suction pump and said circulation pump.”  
Regarding “circulating said liquid through the tank with a circulation pump,” Hagen teaches that some heat can be transferred to the food, but that it should not be so high as to cause discoloration of the meat or to heat the meat up to a temperature which will interfere with the texture of the meat (see column 5, lines 47-62).  
Nonetheless, Simjian teaches providing a circulation pump for circulating the liquid in the tank (see column 2, lines 3-4, figure 4) using the circulation of the brine through a refrigerating means (figure 2, item 13, 27, 38) for preventing the heat losses produced in the transducers from causing a temperature rise of the liquid and of the articles immersed therein (see column 2, lines 32-44; column 3, lines 7-12; column 3, lines 43-57).  The circulation pump and the ultrasound transducer would thus have determined a particular temperature as they would both have contributed to controlling a particular temperature of the liquid in the tank.  Additionally, Seliger teaches tenderizing meat using ultrasonic sound waves (see the abstract - “tenderize the fish material”), where heat can be applied to expedite the tenderizing process (see column 1, lines 10-11, 38-41) but where elevated heat can also detrimentally affect the meat (column 1, lines 38-46) and where the temperature of the bath should be maintained between 10-20°C (column 3, lines 7-10) by withdrawing high temperature liquid and replenishing with cooler liquid (figure 2, item 8; column 7, line 30-35 - “liquid medium”; column 7, lines 42-48).  Therefore, Simjian and Seliger further teach the desirability of circulating via a pump, liquid used for applying ultrasound waves to the food product and to thus modify the combination to use a circulation pump as suggested by Simjian and Seliger would thus have been obvious to one having ordinary skill in the art, for the purpose of maintaining the requisite temperature to the food during treatment, and to control the heat that would have been generated due to the ultrasonic wave treatment.  
Regarding “placing said tank in a vacuum state with an air suction pump”, Magard teaches ultrasonic treatment in a liquid brine (page 2, lines 14-18; page 9, claim 4) together with a vacuum (page 2, line 17) where the use of a vacuum can be advantageous for facilitating curing and tenderizing of meat and reducing process time (page 2, lines 7-8; page 2, lines 22-36 - the alternating pressure and the ultrasound cause a mechanical processing of the meat that partly disperses the membranes of the muscle structure…; page 6, line 21 - “vacuum pump”).  By teaching that the tank is placed in a vacuum it would have been obvious to one having ordinary skill in the art that Magard teaches an air suction pump.  Magard thus teaches that the process also includes the liquid being contained in a tank in a vacuum state for some period of time, and thus reads placing said tank in a vacuum state with an air suction pump.  Uchino teaches that it has been advantageous to provide a vacuum state to a tank comprising a liquid that has been exposed to ultrasonic energy because, the removal of gas from the liquid provides for a more reliable transmission of the ultrasonic waves from the ultrasonic transducer to the article to be effected by the ultrasonic waves (see paragraph 13 of the machine translation).   Bates also teaches that the use of a vacuum together with ultrasonic energy can synergistically act to modify the density of the food material (see paragraph 2, 29, 122).  To thus modify the combination to place the tank in a vacuum state via an air suction pump and to also have a vacuum process would thus have been obvious to one having ordinary skill in the art for reducing the processing time for tenderizing the food product as well as for providing increased efficiency of the transmission of the ultrasonic energy to the article to be treated.  
Regarding the limitation of, “wherein a temperature of said liquid in said area of emission is determined by said divergent ultrasound waves through said liquid in said area of emission, according to ultrasound transducer, said air suction pump and said circulation pump” it is noted that in view of Simjian, the combination teaches that the circulation pump and the ultrasound transducer would thus have determined a particular temperature as they would both have contributed to controlling a particular temperature of the liquid in the tank.  That is, Simjian teaches using circulation to control temperature of the liquid medium and both Simjian and Hagen teach that the ultrasound transducers contribute heat to the liquid medium.  Regarding the air suction pump, it is noted that changes in temperature would have been known to be proportional to pressure, such that the use of the air suction pump to generate vacuum would also have contributed to temperature changes of the liquid.    The art further teaches that the vacuum in the tank can be advantageous for removing gas in the liquid and thus providing more efficient ultrasonic energy treatment, which would thus have also contributed to affecting the temperature.  As evidenced by Berman gas in the liquid can provide increased cavitation energy (paragraph 19) which can alter the temperature of the liquid, as evidenced by Rusczyk (see column 2, lines 40-63).  Furthermore, Kanai teaches that it has been known to use control systems that can monitor temperature, irradiation time so as to ensure the proper degree of ultrasonic irradiation has been applied (see paragraph 22, 28 of the machine translation).  The combination already teaches controlling the temperature, and in view of the above teachings,  it would have been known to one having ordinary skill in the art that ultrasound waves (i.e. the ultrasound transducer), liquid circulation (i.e. the circulation pump) and air suction (i.e. control of the air suction pump) can contribute to determine the temperature of the liquid in the area of emission.
Regarding claim 10, Hagen recites that there can be multiple ultrasound transducers (see column 4, lines 9-10).  Simjian also teaches an ultrasound transducer, as well as another ultrasound transducer (see figure 1, item 26).  As the combination teaches the use of a convex divergent lens to be coupled to an ultrasound transducer to thus modify the combination and couple another convex divergent lens to another ultrasound transducer would have been obvious to one having ordinary skill in the art as a duplication of parts for the recognized purpose of providing the requisite coverage of ultrasound emission to the tank and food therein.  Furthermore, to additionally use the another ultrasound transducer together with “said ultrasound transducer” “said air suction pump” and “said circulation pump” to determine the temperature of the liquid would have been obvious to one having ordinary skill in the art, because additional ultrasound transducers would also have been known to contribute to the temperature of the liquid medium, as already discussed above with respect to analogous limitation in claim 1.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Hagen (US 2980537) as the primary reference, and in further view of Read (GB 2458739 already of record).
Regarding claim 9, the combination as applied to claim 1 above teaches that “said temperature of said liquid in said area of emission is determined by said ultrasound transducer, said air suction pump” and said circulation pump.
While not specific as to a heating element to heat the liquid in the tank, and where the temperature is determined by the ultrasonic transducer, the air suction pump, the circulation pump and said heating element, it is noted that Hagen teaches that elevated temperatures can be raised during the ultrasound treatment but should not be so high as to undesirably affect the properties of the food (column 5, lines 47-61).  Hagen also teaches that accelerated tenderizing has been known in the art to be at temperatures such as 60-68°F (column 2, lines 12-15, 23-28). It is further noted that Simjian teaches multiple ultrasonic transducers (see figure 1, item 26) such that one of the transducers can be construed as a heating element, because it is taught by the prior art that the transducers can also elevate the temperature of the liquid.  In any case, it is additionally noted that Miyake teaches that the liquid to which the ultrasonic transducer transmits ultrasound waves, can comprise a heater or a cooler, for controlling the temperature of the water used for the ultrasound treatment (see paragraph 82).  Read similarly teaches the inclusion of a heater or cooler for further facilitating providing the requisite temperature to the heating medium (see page 6, lines 5-17), where the food product to be treated can be packaged foods (see page 6, lines 2-3).  To thus modify the combination and to further include a heating element, would have been obvious to one having ordinary skill in the art, for the purpose of facilitating the liquid medium reaching the requisite temperature for tenderizing the food product.  In view of the known use of a heating element for elevating the temperature of the liquid, it would have been obvious to one having ordinary skill in the art to have also used the heating element to additionally determine the temperature of the liquid in the area of emission.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (WO 2017159948) in view of Hagen (US 2980537), Sliwa (US Miyake (JP 2009165586) and Seliger (US 4353928) and in further view of Magard (WO 9218011), Bates (US 20120225172) and Uchino (JP 2008307506) and as further evidenced by Berman (US 20050061355), Rusczyk (US 6328828) and Kanai (JP2003047395 already of record).  
Regarding claim 1, Ryu teaches a process for maturation of food (meat - see lines 11-18 of the machine translation) comprising placing food into a container (see the machine translation, page 4, lines 129-130 - “packaged meat”), where the container is impermeable to liquid and permeable to ultrasound (see page 5, lines 174-181 of the machine translation) and can be plastic (page 5, lines 175-176 - “plastic wrap”).  Ryu teaches the use of ultrasonic generators 120 (see page 4, lines 129-163).   As the ultrasonic waves irradiate a water filled container to treat packaged food, it would have been obvious that Ryu teaches filling a tank with a liquid (see page 4, lines 129-131).  Ryu teaches placing the plastic container within said area of emission of said ultrasound transducer.  That is ultrasonic generators can be construed as an ultrasound transducer. 
Regarding the step of “emitting divergent ultrasound waves to said area of emission so as to administer kinetic energy and thermal energy to said food” it is noted that the combination teaches applying kinetic energy and in view of Hagen as already discussed in the previous rejection above, it would have been known to one having ordinary skill in the art that the ultrasound transducers would further have generated kinetic and thermal energy (see Hagen see column 3, lines 3-18 which discloses ultrasonic vibrational sound waves; column 5, lines 20-33; column 5, lines 34-46; column 5, lines 47-55; 50-55, column 6, lines 27-40).  This is further supported by Ryu at page 10, line 414 to page 11, line 421 of the machine translation, where the ultrasonic irradiation would provide thermal energy to the water.  
Claim 1 differs from the above combination in specifically reciting “coupling an ultrasound transducer to a convex divergent lens said ultrasound transducer having an area of emission past said convex divergent lens and into said liquid.”
However, as Ryu teaches ultrasonic generators, it would have been obvious to one having ordinary skill in the art, that this would have encompassed ultrasound transducers which are known forms of providing ultrasonic waves.  In any case, Hagen further teaches the use of ultrasound transducers (column 3, lines 11-12 - “ultrasonic frequencies”; column 4, line 9 “transducer or transducers”; column 5, lines 19-20) for the similar purpose as Ryu of providing maturation/tenderization of meat (Hagan see page 1, column 1, lines 15-23) and where the meat can be in a fluid impervious bag (column 5, lines 9-17) and in a tank comprising a liquid (column 3, lines 47-63).  
Further regarding the convex lens, Sliwa also teaches that an ultrasonic lens (figure 1, 2, item 14) coupled to an ultrasonic transducer (figure 1, item 12) where providing a convex lens can facilitate providing the desired direction of ultrasonic energy, and where the convex lens can provide multiple directions of ultrasonic energy propagation, thus reading on a convex divergent lens(paragraph 56 - “in at least one direction” “in at least two directions which may or may not overlap”; paragraph 60, 61).  Furthermore, Miyake teaches ultrasonic transducers (paragraph 31 of the machine translation: “ultrasonic transducer 93”) comprising a lens that has a convex shape for the purpose of widening the range of the ultrasonic irradiation (see paragraph 54 of the machine translation).  Miyake thus teaches a divergent convex lens used for distributing ultrasonic energy to a food product that is immersed into a liquid (see paragraph 19 of the machine translation).
To thus modify Ryu who already teaches using ultrasonic generators, and to specifically use an ultrasound transducer coupled to a convex divergent lens would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite distribution of the ultrasound waves so as to provide the requisite direction of ultrasonic energy for tenderizing the meat.  Such a modification would have been advantageous for providing additional coverage using ultrasonic transducers commensurate with the shape and size of the packaged food, for instance.  In view of Sliwa and Miyake, the combination thus teaches that the ultrasound waves would have been emitted past the convex metal lens and into the liquid for providing the requisite ultrasound waves to be emitted toward the product.
Claim 1 differs from the above combination in specifically reciting, “placing said tank in a vacuum state with an air suction pump.”  
Magard teaches ultrasonic treatment in a liquid brine (page 2, lines 14-18; page 9, claim 4) together with a vacuum (page 2, line 17) where the use of a vacuum can be advantageous for facilitating curing and tenderizing of meat and reducing process time (page 2, lines 7-8; page 2, lines 22-36 - the alternating pressure and the ultrasound cause a mechanical processing of the meat that partly disperses the membranes of the muscle structure…; page 6, line 21 - “vacuum pump”).  By teaching that the tank is placed in a vacuum it would have been obvious to one having ordinary skill in the art that Magard teaches an air suction pump.  Magard thus teaches that the process also includes the liquid being contained in a tank in a vacuum state for some period of time, and thus reads placing said tank in a vacuum state with an air suction pump.  Uchino teaches that it has been advantageous to provide a vacuum state to a tank comprising a liquid that has been exposed to ultrasonic energy because, the removal of gas from the liquid provides for a more reliable transmission of the ultrasonic waves from the ultrasonic transducer to the article to be effected by the ultrasonic waves (see paragraph 13 of the machine translation).   Bates also teaches that the use of a vacuum together with ultrasonic energy can synergistically act to modify the density of the food material (see paragraph 2, 29, 122).  To thus modify the combination to place the tank in a vacuum state via an air suction pump and to also have a vacuum process would thus have been obvious to one having ordinary skill in the art for reducing the processing time for tenderizing the food product as well as for providing increased efficiency of the transmission of the ultrasonic energy to the article to be treated.  
Regarding the limitation of, “circulating said liquid through said tank with a circulation pump liquid”, Ryu teaches that there can be a cooler (140) (see page 5, lines 194-203; page 11, lines 419-421) used to control the water temperature but is not specific in reciting a circulation pump.  
Nonetheless, Simjian teaches providing a circulation pump for circulating the liquid in the tank (see column 2, lines 3-4, figure 4) using the circulation of the brine through a refrigerating means (figure 2, item 13, 27, 38) for preventing the heat losses produced in the transducers from causing a temperature rise of the liquid and of the articles immersed therein (see column 2, lines 32-44; column 3, lines 7-12; column 3, lines 43-57).  The circulation pump and the ultrasound transducer would thus have determined a particular temperature as they would both have contributed to controlling a particular temperature of the liquid in the tank.  Additionally, Seliger teaches tenderizing meat using ultrasonic sound waves (see the abstract - “tenderize the fish material”), where heat can be applied to expedite the tenderizing process (see column 1, lines 10-11, 38-41) but where elevated heat can also detrimentally affect the meat (column 1, lines 38-46) and where the temperature of the bath should be maintained between 10-20°C (column 3, lines 7-10) by withdrawing high temperature liquid and replenishing with cooler liquid (figure 2, item 8; column 7, line 30-35 - “liquid medium”; column 7, lines 42-48).  Therefore, similar to Ryu, Simjian and Seliger further teach the desirability of circulating via a pump, liquid used for applying ultrasound waves to the food product so as to maintain the requisite temperature to the food during treatment, and to control the heat that would have been generated due to the ultrasonic wave treatment.  To thus modify Ryu and to circulate the liquid through the tank with a circulation pump would thus have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite control of the water temperature.
Regarding the limitation of, “wherein a temperature of said liquid in said area of emission is determined by said divergent ultrasound waves through said liquid in said area of emission, according to ultrasound transducer, said air suction pump and said circulation pump” it is noted that in view of Simjian, the combination teaches that the circulation pump and the ultrasound transducer would thus have determined a particular temperature as they would both have contributed to controlling a particular temperature of the liquid in the tank.  That is, Simjian teaches using circulation to control temperature of the liquid medium and both Simjian and Hagen teach that the ultrasound transducers contribute heat to the liquid medium.  Regarding the air suction pump, it is noted that changes in temperature are known to be proportional to pressure, such that the use of the air suction pump to generate vacuum would also have contributed to temperature changes of the liquid.    The art further teaches that the vacuum in the tank can be advantageous for removing gas in the liquid and thus providing more efficient ultrasonic energy treatment, which would thus have also contributed to affecting the temperature.  As evidenced by Berman gas in the liquid can provide increased cavitation energy (paragraph 19) which can alter the temperature of the liquid, as evidenced by Rusczyk (see column 2, lines 40-63).  Furthermore, Kanai teaches that it has been known to use control systems that can monitor temperature, irradiation time so as to ensure the proper degree of ultrasonic irradiation has been applied (see paragraph 22, 28 of the machine translation).  The combination already teaches controlling the temperature, and in view of the above teachings,  it would have been known to one having ordinary skill in the art that ultrasound waves (i.e. the ultrasound transducer), liquid circulation (i.e. the circulation pump) and air suction (i.e. control of the air suction pump) can contribute to determine the temperature 
Regarding claim 10, Hagen recites that there can be multiple ultrasound transducers (see column 4, lines 9-10).  Simjian also teaches an ultrasound transducer, as well as another ultrasound transducer (see figure 1, item 26).  As the combination teaches the use of a convex divergent lens to be coupled to an ultrasound transducer to thus modify the combination and couple another convex divergent lens to another ultrasound transducer would have been obvious to one having ordinary skill in the art as a duplication of parts for the recognized purpose of providing the requisite coverage of ultrasound emission to the tank and food therein.  Furthermore, to additionally use the another ultrasound transducer together with “said ultrasound transducer” “said air suction pump” and “said circulation pump” to determine the temperature of the liquid would have been obvious to one having ordinary skill in the art, because additional ultrasound transducers would also have been known to contribute to the temperature of the liquid medium, as already discussed above with respect to analogous limitation in claim 1.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Ryu (WO 2017159948) as the primary reference, and in further view of Read (GB 2458739 - already of record).
Regarding claim 9, the combination as applied to claim 1 above teaches that “said temperature of said liquid in said area of emission is determined by said ultrasound transducer, said air suction pump” and said circulation pump.
While not specific as to a heating element to heat the liquid in the tank, and where the temperature is determined by the ultrasonic transducer, the air suction pump, the circulation pump and said heating element, it is noted that Hagen teaches that elevated temperatures can be raised during the ultrasound treatment but should not be so high as to undesirably affect the properties of the food (column 5, lines 47-61).  Hagen also teaches that accelerated tenderizing has been known in the art to be at temperatures such as 60-68°F (column 2, lines 12-15, 23-28). It is further noted that Simjian teaches multiple ultrasonic transducers (see figure 1, item 26) such that one of the transducers can be construed as a heating element, because it is taught by the prior art that the transducers can also elevate the temperature of the liquid.  In any case, it is additionally noted that Miyake teaches that the liquid to which the ultrasonic transducer transmits ultrasound waves, can comprise a heater or a cooler, for controlling the temperature of the water used for the ultrasound treatment (see paragraph 82).  Read similarly teaches the inclusion of a heater or cooler for further facilitating providing the requisite temperature to the heating medium (see page 6, lines 5-17), where the food product to be treated can be packaged foods (see page 6, lines 2-3).  To thus modify the combination and to further include a heating element, would have been obvious to one having ordinary skill in the art, for the purpose of facilitating the liquid medium reaching the requisite temperature for tenderizing the food product.  In view of the known use of a heating element for elevating the temperature of the liquid, it would have been obvious to one having ordinary skill in the art to have also used the heating element to additionally determine the temperature of the liquid in the area of emission.

Response to Arguments
On page 10 of the remarks, Applicant urges that the Hagen, Simjian and Seliger patent are old references for plastic wrapped food being cooked by transducers in circulating liquid.
It is noted however, that the Hagen and Simjian references are directed to tenderizing food such as meat and the Seliger reference is also teaching the use of ultrasound waves for tenderizing food.  The Ryu publication is also directed to ultrasonic aging of packaged food.  These publications thus appear to be similar to the claimed invention in that they are also directed to maturation of food.

Further on page 10 of the response, Applicant urges that the Chang and Sliwa publications emit ultrasound waves toward the product as convergent waves that focus the energy for pinpoint heating.  
These urgings are moot in view of the new grounds of rejection necessitated by the amendment to the claims.  In view of the amendment to the claims, the Chang reference has been withdrawn.  Regarding Sliwa, however, it is noted that the reference teaches that it has been known to couple a convex lens to an ultrasound transducer, where the convex lens can provide multiple directions of ultrasonic energy propagation (see paragraph 56).  Therefore, Sliwa’s teachings would have been equally applicable to the ultrasound transducers taught by Hagen for the known purpose of being able to control the divergence of the ultrasonic energy propagation.  This is further supported by Miyake who teaches that the convex shape of a lens coupled to an ultrasonic transducer has been recognized for widening (i.e. diverging) the range of ultrasonic radiation.

On page 11 of the response, Applicant urges that the combination with the Chang and Sliwa publications would not be made by one having ordinary skill in the art of food processing for the purpose of even and efficient heating for a maturation process.  
This urging is not seen to be sufficient to overcome the rejection.  The claims do not provide any specificity as to a degree of “maturation” of a food product and do not exclude heat that “could” cook the food.  Nonetheless, it is noted that Hagen teaches that heat can be applied and where temperatures such as 60-68°F can be applicable for accelerating the tenderizing (i.e. ageing) process (see at least column 2, lines 21-28), but Hagen is also not seen to be cooking the food product.  Furthermore, Sliwa’s teachings of providing multiple directions of ultrasonic energy propagation would have been equally applicable to other known uses for ultrasound transducers and ultrasonic wave energy for the similar purpose of controlling the direction of application of the ultrasonic energy.   

Further on page 11 of the response, Applicant urges that the Chang and Sliwa publications are being modified against their purpose.
The Chang reference has been withdrawn in view of the amendment to the claims.  Furthermore, the rejection is not relying on modifying the Sliwa reference.  Rather, the Sliwa reference provides evidence of what would have been known to one having ordinary skill in the art of applying ultrasound transducers to apply ultrasound wave energy to an article: that a convex lens can be used to control the direction application of the ultrasound wave energy so that there can be multiple overlapping directions of application (see paragraphs 56, 60, 61).

On page 11 of the response, Applicant urges that Magard does not sustain a vacuum and modifying the application of the vacuum state in the Magard publication to the step of placing the tank in a vacuum state and the temperature of the liquid being determined by the air suction pump for the vacuum state, as claimed, is not made obvious.
These urgings are not seen to be sufficient in view of the rejection as presented above, necessitated by the amendment to the claims.  It is further noted however, that the claims do not provide any specificity as to a period of time for applying a vacuum to the tank and therefore, Magard’s teachings of a period vacuum state would read on “a sustained” vacuum state for some period of time. 

Further on page 11 of the response, Applicant urges that modification of the vacuum state of Magard would render Magard nonfunctional because alternating osmotic pressure cannot be achieved with the sustained vacuum state concurring with emitting divergent ultrasound waves as now claimed.
These urgings are not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is additionally noted that the claims do not provide any period of time for sustaining a vacuum state and also do not recite that the vacuum state is concurrent with the emitting of divergent ultrasound waves. 

Further on pages 11-12 of the response, Applicant urges that the present invention cannot alternate the vacuum state, as this would allow gases to reenter and will no longer allow the divergent ultrasound waves to efficiently reach the area of emission to sustain the temperature needed; and would cause too much disruption in the propagation of ultrasound waves.
These urgings are not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is further noted that the claims do not exclude periodic application of a vacuum state.

On pages 12 of the response, Applicant urges that the rejection relies on impermissible hindsight analysis for the number of references in the combination.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the prior art provides a reason for coupling a divergent convex lens to an ultrasound transducer so as to control the direction of ultrasound wave propagation.  As the combination teaches using ultrasound transducers for a similar purpose as Applicant, to thus use a convex diverging lens with the ultrasound transducer would have been obvious to one having ordinary skill in the art, for a similar purpose of controlling the direction of application of the ultrasound wave energy.  Similarly, the prior art combination as presented in this Office Action evidences that a vacuum tank has been advantageous for more efficiently applying ultrasound wave energy due to less gas in the liquid - which would have been equally applicable to using ultrasound transducers for tenderizing packaged food.

Further on page 12 of the remarks, Applicant urges that there is no suggestion, teaching, motivation or disclosure for modifying the vacuum state of the prior art into the step of placing the tank in a vacuum state and the temperature of the liquid in the area of emission being determined by the air suction pump for the vacuum state.  Applicant urges that the alternation of osmotic pressure does not lead one with ordinary skill to the gas removal emitted divergent ultrasound waves in an area of emission for a maturation process as these relationships are not disclosed and such modification are only supported by impermissible hindsight.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to have used a vacuum state as taught by the prior art because the prior art teaches that a vacuum can facilitate tenderizing food, and can provide more efficient application of ultrasound energy due to the removal of gas from the liquid.  Regarding the temperature of the liquid medium, the art teaches that ultrasound transducers can provide heat to the liquid medium; that a lack of vacuum can also alter the temperature of the liquid medium in an area of emission, and where operation of a circulation pump can alter a temperature of the liquid medium in an area of emission.  Therefore, it would have been obvious to one having ordinary skill in the art that each of these elements would have affected the temperature of the liquid medium in an area of emission from the ultrasound transducers.  Furthermore, Hagen teaches that it is not desirable to provide too much heat to the food product as that can be detrimental to the meat (see column 5, lines 50-55).  Thus, it would have been obvious to one having ordinary skill in the art to have taken into consideration the various processing elements that can contribute heat to the liquid medium, so as to control the temperature of the liquid medium.
The remainder of Applicant’s urgings on pages 12-13 are not seen to be sufficient for the reasons already discussed above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792